DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-4, 10-13, drawn to a load balance method, comprising: receiving, by a load balance node, a first service request packet from a service request end, wherein the first service request packet comprises address information of the service request end, address information of a to-be-processed load balance instance, and a media access control (MAC) address of the load balance node, and the to-be-processed load balance instance is a load balance instance configured on the load balance node; determining, by the load balance node, a to-be-processed service member based on the address information of the to-be-processed load balance instance, wherein the to-be-processed service member is configured to process the first service request packet; modifying, by the load balance node, the MAC address of the load balance node in the first service request packet to a MAC address of the to-be-processed service member, to obtain a second service request packet, wherein the second service request packet comprises the address information of the service request end, the address information of the to-be-processed load balance instance, and the MAC address of the to-be-processed service member; and sending, by the load balance node, the second service request packet to a computing node to which the to-be-processed service member belongs., classified in a H04L61/2596.
II. Claims 5-9, 14-18, drawn to load balance method, comprising: receiving, by a computing node, a second service request packet from a load balance node, wherein the second service request packet comprises address information of a service request end, address information of a to-be-., classified in H04L61/2503.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as modifying, by the load balance node, the MAC address of the load balance node in the first service request packet to a MAC address of the to-be-processed service member, to obtain a second service request packet, wherein the second service request packet comprises the address information of the service request end, the address information of the to-be-processed load balance instance, and the MAC address of the to-be-processed service member; and sending, by the load balance node, the second service request packet to a computing node to which the to-be-processed service member belongs. See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413. The examiner can normally be reached Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KAN YUEN/Primary Examiner, Art Unit 2464